Citation Nr: 1228318	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  06-22 758	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a scar, residual of a laceration of the right lower leg.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right leg injury, transected saphenous nerve.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for a scar, residuals of a laceration of the right leg, and assigned a 10 percent evaluation for it.  By rating action dated June 2007, the RO granted a separate 10 percent evaluation for residuals of a right leg injury, transected saphenous nerve.  Each of these ratings was effective April 28, 2005.  In May 2008, November 2009, and September 2011 decisions, the Board remanded the Veteran's claim for additional development of the record.  


FINDINGS OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


